 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDLapp Insulator Co., Inc.andFederal Labor Union No.22485andDistrict No. 6, International Association of Machinists, AFL-CIO.CasesNos. 3-R-210 and 3-RC-1164.December 23, 1964DECISION AND ORDER CLARIFYING CERTIFICATIONBy a motion to clarify collective-bargaining units filed with theBoard on August 31, 1964, the Employer sought to ascertain whetherthe certification of District No. 6, International Association ofMachinists, AFL-CIO (IAM), or that of Federal Labor Union No.22485 (FLU) properly covered certain employees to be transferredto two newly constructed buildings. In support of their positions,each of the two unions filed documents with the Board, the FLUrequesting a hearing.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board finds that the factual allegations in the Employer'smotion are uncontested by any party, and that no purpose would beserved by conducting a hearing.Accordingly, the Board finds :In 1940, the Employer conducted its entire operation in a singlemain plant building.That same year the hourly paid productionand maintenance employees, in an election the results of which werecertified by the Regional Director, designated the FLU to representthem in collective bargaining with the Employer.FLU and theEmployer then reachedan agreement containingthe following rec-ognitionclause :Article 1-The Company recognizes the Union as the solecollective-bargaining agent for its hourly employees during theterm of this agreement.Expansion of the Employer's operations required the constructionin 1952 of a machine shop building to which a number of theemployees were transferred.On April 22, 1953, pursuant to a stipu-lation for certification upon consent election, the National LaborRelations Board certified the IAM as the representative of a machineshop unit, consisting of all the employees in the following unit :THE APPROPRIATE COLLECTIVE BARGAININGUNIT-All Machine Shop employees presently employed inDepartments 12, 15, 18, and 19 ....By the end of January 1965, the Employer expects to completeconstruction of two more buildings, the special grinding building150 NLRB 53. LAPP INSULATOR CO., INC.597and the special bushing manufacture and grinding building.TheEmployer contemplates the transfer of employees to these newbuildings from both the main plant and the machine shop.Whether the certification of the FLU or the IAM properly coversthe proposed machine shop transferees is the question raised by theEmployer in its request for clarification of the units.'These trans-ferees are now represented by the IAM and work in the machineshop in department 12.The transfer will divide them into twogroups.The first group of 15 employees will move to the specialgrinding building where they will continue to grind porcelain andmetal.The other four employees will be transferred to the specialbushing manufacture and grinding building where they, too, willcontinue to perform grinding work similar to that which they per-formed in the machine shop.Separate collective-bargaining agreements were signed with theFLU and the IAM in June 1953 and again in 1955. Pursuantthereto, the FLU represented "production and maintenance employ-ees ... exclusive of all Machine Shop employees ... permanentlyassigned to ... the Machine Shop." On the other hand, the IAMrepresented "all employees permanently assigned in the ... MachineShop or any addition thereto . ' .. regardless of any change in geo-graphical location or department number."Applying the above agreements, the FLU, IAM, and the Employeragreed in the past that two employees, classified in department 12,who were transferred from the machine shop to the main plant,there continuing to perform their grinding work, should remain inthe IAM unit.Relying on the terms of the collective-bargaining agreements, themannerin which the parties have applied the agreements, and thescope of the appropriate unit as defined in IAM's 1952 certification,the Board concludes that IAM's certification properly covers thoseemployees to be transferred from the machine shop.The crucialelement in the Board's view is this: An employee who has trans-ferred out of the machine shop should continue to be covered by theTAM certification if he continues to do machine shop work. In thepresentcase,after transferring to the new buildings, all formermachine shop employees will be performing machine shop work,and not regular production or maintenance work.1 The Employer asks for clarification of both "units."We deem it unnecessary toclarify the FLU certificationin view ofthe lack of conflictconcerning the additionaltransferees.They are representedby the FLU and apparently will performfunctions asinspectors,testers,and gaugers, and in packing,pugging, turning,kiln burning, andshipping. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT Is HEREBY ORDEREDthat the appropriate unit covered by thecertification of District No. 6, International Association of Machin-ists,AFL-CIO, in Case No. 3-RC-1164, be, and it hereby is, clarifiedso asto include the following :(a)Those employees now classified in department 12, who are tobe transferred from the machine shop to the special grindingbuilding to perform the same work as they are now doing in themachine shop.(b)Those employees now classified in department 12, who are tobe transferred from the machine shop to the special bushingmanufacture and grinding building to perform the same work asthey are now doing in the machine shop.Montgomery Ward&Co., IncorporatediandInternational Asso-ciation of Machinists,Ranger District No. 49, Petitioner.CaseNo. 28-RC-133. December 24, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerJ.W. Cherry.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed .2Upon the entire record in this case, the Board 3 finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sections9 (c) (1) and 2 (6) and (7) of the Act for the following reasons.The Employer is an Illinois corporation with its principal placeof business in Chicago, Illinois. It is engaged in the distribution ofmerchandise throughout the United States through a system of retail,mail-order, and catalog stores.The subject case concerns only theretail store in Thomas Mall, Phoenix, Arizona.1As amended at the hearing.2 After the hearing and pursuant to Section 102.67 of National Labor Relations BoardRules and Regulations,Series 8, as amended, the Regional Director issued an order trans-ferring this case to the Board for decision.8Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Fanning and Brown].150 NLRB No. 56.